ORDER

PER CURIAM.
Mary Brooner appeals the decision of the Labor and Industrial Relations Commission denying her unemployment benefits on the grounds that she left work voluntarily without good cause attributable to her employer, Hanneke’s Logowear, LLC. We find that the Commission did not err in denying Brooner benefits. We affirm.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).